NUMBER 13-18-00140-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


             IN RE MCALLEN ANESTHESIA CONSULTANTS, P.A., et. al.


                           On Petition for Writ of Mandamus.


                                                ORDER

   Before Chief Justice Valdez and Justices Benavides and Longoria
                           Order Per Curiam

        Relators McAllen Anesthesia Consultants, P.A., Doctors Hospital at Renaissance,

Ltd. d/b/a Doctors Hospital at Renaissance, and Edgar Armando Rodriguez, M.D. filed an

emergency motion to stay the trial court order and discovery propounded pursuant to such

order pending this Court’s action on relators’ petition for writ of mandamus. The real

parties in interest, Jose David Sanchez, individually and as guardian of the person and

estate of Arleena Mancha Sanchez and as next friend of XXXXX XXXX XXXXX,1 a minor,

have not yet filed a response in opposition to this emergency motion.


        1 Relator utilizes this pseudonym to refer to the minor child, and we do likewise. See generally TEX.

R. APP. P. 9.8.
       This Court, having examined and fully considered the emergency motion, is of the

opinion that it should be granted. We GRANT the emergency motion and order that the

trial court’s March 9, 2018 order and all discovery propounded pursuant to that order, to

be stayed pending resolution of this original proceeding.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
14th day of March, 2018.




                                           2